DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 October 2022 has been entered.
 Response to Amendment
Claims 1, 2, and 9-19 are currently pending. Claims 9-13 remain withdrawn. Claims 1 and 14 have been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 14-19 are rejected under 35 U.S.C. 101 because the claimed inventions are direct to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea. A streamlined analysis of claims 1 and 14 follows.
Regarding independent claims 1 and 14, the claims recite an evaluating apparatus and a non-transitory computer readable medium having stored thereon a program for causing a microprocessor to execute steps to determine whether a user is sleeping. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.
The claims are then analyzed to determine whether is it directed to any judicial exception. The steps of calculating an amount of activity of the user from the biological signal, calculating a determination value, determining whether or not the user falls asleep, and determining whether the user is sleeping during a period of time by comparing the determination value with a threshold set forth a judicial exception. These steps could be performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claims are drawn to a mental process, which is an abstract idea.
The claims as a whole are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. The claims fail to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. There is also no specificity to the steps recited in the claim. Although the steps mention determining the user is sleeping, it is unclear how this is tied to a practical application, as it is unclear what could be done once it has been determined the user is sleeping. The claim does mention an output step, however it is unclear how this output could be changed based on the determination of whether or not the user falls asleep or remains sleeping. The determination of whether the user is sleeping or not does not provide an improvement to the technological field and does not effect a particular treatment or effect a particular change, nor do the claims use a particular machine to perform the abstract idea. The step of storing the sleeping state of the user is a post-solutional activity.
The claims are a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Using a detector to detect the biological signal of the user is presolutional activity, e.g., mere data gathering step necessary to perform the abstract idea. Furthermore, obtaining data (detecting a biological signal) and calculating an amount of activity from the biological signal are well-understood, routine and conventional activities for those in the field of medical diagnostics. The data acquiring and comparison steps are also recited at a high level of generality such that it amounts to insignificant presolution activity. When recited at a high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant’s invention. Claims 1 and 14 also do not recite specific structures to perform the abstract idea. Although claim 1 mentions a controller and claim 14 mentions a microprocessor, the controller and microprocessor are generic components used to perform the abstract idea. The recitation of a storage also is a generic computer component. Section 2106.05(f) of the MPEP recites that using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. Furthermore, the steps of determining whether the user is sleeping and outputting/storing the sleeping state of the user are merely comparing the amount of activity to thresholds and outputting data.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non- statutory subject matter.
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2, 3, and 15-17 merely recite additional steps without mentioning a specific, non-generic machine, structure, or element that would perform these steps. Furthermore, the claims do not tie any of the steps into a practical application nor is there an output.
Response to Arguments
Applicant argues that the advantageous of the current application are to “prevent the awake state from being erroneously determined as the sleeping state…”  However, the claims do not mention as to how this is done. The claims merely recite that data is calculated (amount of activity and determination value), comparing the data to different thresholds, and outputting/storing the sleeping state of the user based on the comparisons, which could all be performed mentally or by hand. There is no recitation in the claim of preventing the awake state from being erroneously determined as the sleep state. There is also no recitation as to how the claimed steps “appropriately determine the state of the user.”
Applicant mentions the addition of the “storage” to include structure to the claims. However, there is not specificity or uniqueness to the store. There is no specificity or uniqueness to any of the claimed structures (detector, controller, further detector, microprocessor, storage).
Applicant argues that the claims do recite adjusting the threshold. However, the claims merely recite that it is determined whether or not the user falls asleep by comparing the determination value with a low threshold or high threshold.
The claims merely recite that data is calculated (amount of activity and determination value), comparing the data to different thresholds, and outputting/storing the sleeping state of the user based on the comparisons, which could all be performed mentally or by hand. There is no specificity to any of the calculating or determining steps that is significantly more than the judicial exception. There is also no technological improvement to the outputting and storing steps. Applicant mentions different advantages of the invention: “prevent the awake state from being erroneously determined as the sleeping state…” and “appropriately determine the state of the user.” Examiner suggests to elaborate as to how the determining steps would provide such improvements. Examiner suggests to further clarify and include how the thresholds are adjusted and how this would provide such improvements. Amending the claims to include these suggestions would aid in possibly overcoming the 35 U.S.C. 101 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791